Filed
                                                                                       Washington State
                                                                                       Court of Appeals
                                                                                        Division Two

                                                                                        January 30, 2018




    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                        DIVISION II
 STATE OF WASHINGTON,                                              No. 49241-5-II

                               Respondent,                   UNPUBLISHED OPINION

        v.

 WALLACE J. GREENWOOD,

                               Appellant.

       SUTTON, J. — Wallace Greenwood appeals his conviction for attempting to elude a

pursuing police vehicle. He argues that there was insufficient evidence at trial to convict him and

that the trial court abused its discretion by admitting extrinsic evidence to impeach him on a

collateral matter. We hold that there was sufficient evidence to convict Greenwood and that the

trial court did not abuse its discretion in admitting evidence to directly impeach Greenwood.

Therefore, we affirm Greenwood’s conviction.

                                             FACTS

       On the night of January 26, 2016, Deputy Lucas Baker was patrolling in front of an

elementary school in Graham when a motorcycle passed him at a high rate of speed. Deputy Baker
No. 49241-5-II


made a u-turn and followed the motorcycle, which was driven by Greenwood. He then observed

Greenwood failing to stop at a stop sign. Deputy Baker activated his patrol vehicle’s lights in

order to conduct a traffic stop and, at that point, Greenwood accelerated to speeds near 100 m.p.h.

in a posted 55 m.p.h. zone. Greenwood then turned into a residential neighborhood with a posted

limit of 25 m.p.h.

       After Deputy Baker was able to move approximately 15 feet from Greenwood’s

motorcycle, he witnessed Greenwood slow down and take a quick turn into the neighborhood at a

speed that caused the motorcycle to drift into the opposing lane. He then witnessed Greenwood

reach a speed of 60 m.p.h. Deputy Baker then observed Greenwood crash into a ditch and be

thrown from his motorcycle. Greenwood was immediately taken to a hospital for his injuries.

During trial, Deputy Baker testified that the traffic was light at all times but in that residential

neighborhood it was not uncommon to see pedestrian traffic and people walking their dogs at that

time of night. Greenwood testified that his erratic driving was due to a mechanical malfunction of

his motorcycle.

       At trial, defense counsel moved in limine to exclude testimony from Greenwood’s

community corrections officer (CCO) about notes she made in Greenwood’s file during her

previous interactions with him. The notes related to conversations with Greenwood, and included

one note where she had specifically informed Greenwood of an outstanding warrant previous to

the January 26 incident. The trial court denied his motion to exclude and ruled that the CCO could

testify to what she did or did not tell Greenwood.1



1
 This motion originally pertained to count II, the “Escape from Comm[unity] Cust[ody]” charge
which Greenwood pleaded guilty to prior to trial. Clerk’s Papers at 56.
                                                 2
No. 49241-5-II


       During trial there was testimony that while Greenwood was in the hospital, he

acknowledged that he was aware that there was an outstanding warrant for his arrest. The

prosecutor later informed the trial court that she intended to elicit testimony from Deputy Baker

that Greenwood had an outstanding warrant for his arrest. The trial court allowed the testimony

to be elicited because it would rebut Greenwood’s claim that his speeding was accidental, and the

court agreed with the State’s argument that evidence of the outstanding warrant may have been a

motive for his attempt to elude a police vehicle.

       Greenwood then testified that he was unaware that there was an outstanding warrant for

his arrest and he also testified that he did not remember ever being informed about the warrant by

Deputy Baker. Specifically, he testified that:

       [Defense Counsel]:     Okay. Now, at the time you’re riding this motorcycle on the
                              day of this incident, were you aware that you had a warrant?
       [Greenwood]:           No. I was not aware that I did have a warrant at that moment,
                              at that time, earlier.
       [Defense Counsel]:     Do you recall whether or not Officer Baker informed you
                              that you had a warrant?
       [Greenwood]:           I don’t recall that, no. I don’t remember talking to Officer
                              Baker at all.
       [Defense Counsel]:     Okay. So let’s jump forward to St. Joseph’s Hospital.
                              Officer Deputy Huffman testified that you made
                              reference to a warrant. Do you recall making that
                              statement?
       [Greenwood]:           No, I don’t.
       [Defense Counsel]:     Okay. But you did not have any independent
                              knowledge that there was an existing warrant?
       [Greenwood]:           No, I didn’t, no.




                                                    3
No. 49241-5-II


Verbatim Report of Proceedings (VRP) at 322-23. Further, Greenwood also acknowledged that

he knew how to disengage the clutch and how to use the kill switch on his motorcycle, but that he

did not do so.

       The prosecutor then argued that Greenwood had opened the door to evidence being

admitted that his CCO had advised him about the outstanding warrant for his arrest. The trial court

allowed the prosecutor to cross-examine Greenwood about the conversation with his CCO. On

cross-examination, the prosecutor asked Greenwood if he had been advised by his CCO that there

was an outstanding warrant for his arrest. Greenwood testified that he could not remember being

told by his CCO that a warrant had been issued but remembered that his CCO told him that a

warrant may be issued. Because of his testimony, the prosecutor then called the CCO, who

testified that she had informed Greenwood of the outstanding warrant prior to the January 26

incident and that Greenwood had acknowledged that fact to her.

       Greenwood pleaded guilty to one count of escape from community custody and he was

convicted of attempting to elude a pursuing police vehicle. The trial court sentenced Greenwood

to a standard range sentence. Greenwood appeals his conviction for attempting to elude a pursuing

police vehicle.

                                           ANALYSIS

                                I. SUFFICIENCY OF THE EVIDENCE

       Greenwood first argues that there was insufficient evidence presented at trial to convict

him of attempting to elude a pursuing police vehicle. Specifically, Greenwood argues that there




                                                4
No. 49241-5-II


was insufficient evidence to show that he drove in a reckless manner. The State argues that there

was there was sufficient evidence to find that Greenwood drove in a reckless manner because a

rational trier of fact could conclude that this driving was in a rash or heedless manner. We hold

that Greenwood’s argument fails.

          “The test for determining the sufficiency of the evidence is whether, after viewing the

evidence in the light most favorable to the State, any rational trier of fact could have found guilt

beyond a reasonable doubt.” State v. Salinas, 119 Wash. 2d 192, 201, 829 P.2d 1068 (1992). “A

claim of insufficiency admits the truth of the State’s evidence.” Salinas, 119 Wash. 2d at 201. All

reasonable inferences must be drawn in favor of the State and interpreted most strongly against

the defendant. Salinas, 119 Wash. 2d at 201.

          To prove attempting to elude a pursuing police vehicle, the State must prove that (1) the

driver willfully failed or refused to immediately bring his or her vehicle to a stop, (2) the driver

drove in a reckless manner, (3) the driver was given a verbal or audible signal to stop, (4) the

officer giving the signal to stop was in uniform, and (5) the officer’s vehicle was equipped with

lights and sirens.    See State v. Perez, 166 Wash. App. 55, 61, 269 P.3d 372 (2012); RCW

46.61.024(1). Reckless manner, for purposes of the offense of eluding a pursuing police vehicle,

“means ‘a rash or heedless manner, with indifference to the consequences.’” State v. Naillieux,

158 Wash. App. 630, 644, 241 P.3d 1280 (2010) (quoting Statte v. Ratliff, 140 Wash. App. 12, 16, 164
P.3d 516 (2007). The State does not need to prove that the defendant endangered anyone else or

prove that there was a high probability of harm that actually existed in order to prove that

Greenwood drove in a reckless manner. State v. Refuerzo, 102 Wash. App. 341, 348, 7 P.3d 847

(2000).

                                                  5
No. 49241-5-II


       The State presented evidence that Greenwood willfully failed or refused to immediately

bring his motorcycle to a stop, that Greenwood was given a signal to stop, that Deputy Baker was

in uniform, and that Deputy Baker’s vehicle was equipped with lights and sirens.             RCW

46.61.024(1). Thus, the only element at issue was whether Greenwood was driving in a “reckless

manner.”

       The State also presented evidence that Greenwood passed Deputy Baker at an excessive

speed, drove 100 m.p.h. in a posted 55 m.p.h. zone, took a turn into a residential neighborhood at

a speed that carried him into the wrong lane of traffic, and drove 60 m.p.h. in a residential

neighborhood. Thus, construing the facts and all reasonable inferences in favor of the State, a

rational trier of fact could have found beyond a reasonable doubt that Greenwood’s driving

constituted driving in a rash or heedless manner, indifferent to the consequences. Therefore, there

was sufficient evidence to find that Greenwood drove in a reckless manner because a rational trier

of fact could conclude that his driving was done in a rash or heedless manner. Because any rational

trier of fact could have found that the essential elements of the crime were proven beyond a

reasonable doubt, including that Greenwood drove in a reckless manner, the State presented

sufficient evidence that Greenwood was guilty of attempting to elude a police vehicle. Therefore,

sufficient evidence supports this conviction.

           II. TESTIMONY RELATED TO GREENWOOD’S PRE-INCIDENT ARREST WARRANT

       For the first time on appeal,2 Greenwood argues that the trial court improperly admitted




2
  Although, we generally do not consider arguments raised for the first time on appeal, see RAP
2.5(a), we have decided to exercise our discretion to reach the merits of this new issue.


                                                6
No. 49241-5-II


testimony by his CCO that she had previously informed him that he had an outstanding warrant

after he denied knowledge of that fact, and he argues that the CCO’s testimony was improper

impeachment on a collateral matter.3 We disagree.

        We review evidentiary rulings for an abuse of discretion. State v. Darden, 145 Wash. 2d 612,

619, 41 P.3d 1189 (2002). A trial court abuses its discretion when its decision is manifestly

unreasonable, based on untenable grounds, or made for untenable reasons. Darden, 145 Wash. 2d at

619.

        Extrinsic evidence of collateral matters may not be offered to impeach a witness. State v.

Fankhouser, 133 Wash. App. 689, 693, 138 P.3d 140 (2006). A witness may be impeached only on

the facts which are directly admissible as relevant to the issues at trial. Fankhouser, 133 Wash. App.

at 693. Evidence is relevant if it has any tendency to make any fact of consequence more probable

or less probable than it would be without the evidence. ER 401.

        Here, Greenwood testified at trial in relevant part:

        [State]:        So you knew, in fact, that there was a warrant outstanding--
        [Greenwood]: No.
        [State]:        --in January 2016, didn’t you?
        [Greenwood]: No, I did not.

VRP at 332.


3
  Greenwood claims that his inability to remember any conversation about the warrant should
preclude any impeachment evidence. However, even if a witness cannot remember making a prior
inconsistent statement, if the witness testifies at trial to an inconsistent story, there is a compelling
need for the jury to know that this witness may be unreliable. State v. Newbern, 95 Wash. App. 277,
293, 975 P.2d 1041 (1999) (citing 5A Karl B. Tegland, WASH. PRACTICE: EVIDENCE § 256, at 310
(3d ed. 1989)). As discussed above, because the CCO’s testimony was relevant to Greenwood’s
motivation to elude, the court’s admission of the CCO’s testimony was proper and not error.


                                                   7
No. 49241-5-II


       The CCO then testified in relevant part:

       [State]:       Did you also advise [Greenwood] that a warrant had issued?
       [CCO]:         Yes, ma’am.
       [State]:       Did [Greenwood] acknowledge that fact?
       [CCO]:         Yes, ma’am.

VRP at 391.

       The CCO’s warrant testimony directly contradicted Greenwood’s testimony denying the

existence of the warrant. The CCO’s warrant testimony related to Greenwood’s motive to attempt

to elude a pursuing police vehicle.4 Because the CCO’s warrant testimony directly contradicted

Greenwood’s testimony, the CCO’s testimony was direct impeachment evidence, not

impeachment on a collateral issue. The trial court properly admitted the CCO’s warrant testimony.

Because the trial court properly admitted the evidence, we hold that the trial court did not abuse

its discretion in admitting the CCO’s warrant testimony, and we affirm the conviction.5




4
  At trial, the State argued that Greenwood had opened the door to evidence being introduced that
his CCO told Greenwood that the warrant for his arrest had been issued. The trial court allowed
the prosecutor to cross-examine Greenwood about the conversation with his CCO. On cross-
examination, the prosecutor asked Greenwood if he had been advised by his CCO that there was
an outstanding warrant for his arrest. Greenwood responded that he could not remember being
told by his CCO that a warrant had been issued but remembered that his CCO told him that one
may be issued. Because of this testimony, the trial court allowed the prosecutor to examine CCO
Gilbert who testified that she had informed Greenwood of the outstanding warrant and that
Greenwood had acknowledged that fact.
5
 Greenwood also requests that this court decline to impose appellate costs. Under RAP 14.2, a
commissioner or clerk of this court has the ability to determine whether appellate costs should be
imposed based on the appellant’s ability to pay and prior determinations regarding indigency.
Accordingly, a commissioner of this court will consider whether to award appellate costs if the
State files a cost bill and the defendant objects to it.
                                                  8
No. 49241-5-II


                                        CONCLUSION

        We affirm.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                    Sutton, J.
 We concur:



 Johanson, J.




 Maxa, A.C.J.




                                                9